Citation Nr: 0945579	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee pain to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for interstitial 
cystitis to include as due to an undiagnosed illness.

3.  Entitlement to service connection for severe weight loss 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for temporomandibular 
joint dysfunction syndrome (TMJ) to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel.


INTRODUCTION

The Veteran served from October 2001 to April 2002 and from 
February 2003 to October 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Columbia, 
South Carolina, Department of Veteran's Affairs (VA) Regional 
Office (RO) that denied the appellant's claims for service 
connection.

The Board notes that the Veteran testified at a July 2009 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appellant has raised a claim for service connection for 
stress fracture of the left leg.  This matter is referred to 
the RO for appropriate action.




REMAND

Although further delay is regrettable, the Board notes that 
additional development is necessary in order to adjudicate 
the Veteran's claims.

In this case, the Veteran contends that his current 
interstitial cystitis, severe weight loss, and TMJ are due to 
exposure to hazardous, toxic chemicals while serving in the 
Persian Gulf.  The Veteran asserts that his current right 
knee pain had its onset after boot camp.  The Veteran 
reported that he has experienced each of these symptoms since 
service.  

A review of the service records shows an October 2001 dental 
health questionnaire which noted that the Veteran had painful 
joints, including the jaw, and was receiving treatment for 
interstitial cystitis at that time.  A March 2002 report of 
medical history noted knee problems although in the 
examiner's summary it was reported that the knee pain had 
resolved without sequelae.  An August 2003 medical 
questionnaire showed a complaint of pain in both knees for 
two years.  

In a July 2009 Board hearing, the Veteran testified that he 
was deployed to Iraq in February 2003 with B Company, 4th LAR 
Battalion which attached to E Company, 3rd LAR Battalion upon 
deployment.  He reported that he served in Iraq and Kuwait 
from February 2003 to July 2003.  However, the Board notes 
that the Veteran's service records including his DD 214 show 
no evidence of service in the Southwest Asia Theater.  In 
August 2006, the Veteran submitted a copy of a document from 
the internet entitled "Individual Awards Report (Summary 
View)" from an unknown source which lists a Combat Action 
Ribbon as well as the Global War on Terrorism Expeditionary 
Medal, Global War on Terrorism Service Medal, and 
Presidential Unit Citation.  Available official service 
records do not document such awards.  Thus, in accordance 
with VA's duty to assist, the RO/AMC must make every effort 
to locate evidence of the Veteran's service in Iraq and 
Kuwait, reportedly from February 2003 to July 2003 as well as 
any other outstanding service records.

The Board notes that the Veteran was afforded VA-QTC 
examinations in May 2005 and September 2005; however, the 
Veteran's service records had not been associated with the 
claims file at the time and were not reviewed by the 
examiners.  Additionally, the examination reports provided no 
discussion regarding service connection or a possible 
undiagnosed illness due to service.  

In July 2009, the Veteran submitted copies of 2005 private 
treatment records showing a diagnosis of interstitial 
cystitis as well as the Veteran's cystoscopy and 
hydrodistention surgery in January 2005.  These records were 
not reviewed by the prior QTC examiners.  In a 2009 Board 
hearing, the Veteran reported that he had been treated for 
weight loss by private examiners, Dr. Z. and Dr. P. in 
Arlington, VA.  The Veteran submitted treatment records for 
weight loss and digestive problems, for Dr. P., but the 
records were unreadable.  Treatment records for Dr. Z have 
not yet been requested and associated with the claims file.  
Therefore, the Veteran's private treatment records must be 
requested and associated with the claims file if obtained.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

In this case, the Board finds that a VA examination is 
necessary in order to determine whether the Veteran has a 
current disability, including an undiagnosed illness, that is 
service related.  Therefore, this case presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be 
addressed by an appropriately qualified specialist.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  Thus a VA medical opinion is necessary in order 
to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center, the service 
department, or other applicable 
organization and obtain written 
verification of the specific dates of all 
periods of active duty, and any periods of 
foreign service.  Specifically, the RO/AMC 
should request determine whether the 
Veteran was attached to either B or E 
Company, 3rd LAR Battalion from February 
2003 to July 2003, and whether such unit 
served in the Persian Gulf.  If no such 
records are available, ask for specific 
confirmation of that fact.   Any additional 
service records that have not yet been 
associated with the claims file, must be 
requested as well.

2.  The RO/AMC should obtain all private 
and VA treatment records relevant to the 
claims on appeal.  Specifically, the 
RO/AMC must obtain all treatment records 
from Dr. Z. and Dr. P. of Arlington, VA.  
Any necessary releases should be obtained, 
and efforts should be undertaken to 
associate these records with the claims 
file.

3.  Once the records are obtained, the 
Veteran should be scheduled for a Persian 
Gulf Protocol examination/VA examination 
undertaken by a physician.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician(s) designated to examine the 
Veteran, and the report of the 
examination(s) should include discussion 
of the Veteran's documented medical 
history and assertions.  If verified by 
the record, the examiner should be 
notified that the Veteran served in Iraq 
and Kuwait from February to July 2003.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

a.	The examiner should thoroughly review 
the claims file prior to the examination.

b.	The examiner should specifically state 
whether the Veteran's symptoms, including 
right knee pain and severe weight loss, 
are attributable to a known diagnostic 
entity.  If there is a known diagnosis 
that can be medically explained, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the diagnosed disability 
is causally or etiologically related to 
his active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability).  

If no diagnosis is medically possible, the 
examiner should provide an opinion as to 
whether any identified disorder is at 
least as likely as not is related to the 
Veteran's period of service in the 
Southwest Asia Theater.

c.  With regard to the Veteran's 
interstitial cystitis and TMJ disorder, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the diagnosed 
disabilities are causally or etiologically 
related to his active service, or whether 
such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability).  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

4.	The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

